1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, State Bar #185395
     Attorney
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     rachelle.barbour@fd.org
5
     Attorney for Defendant
6    DANIEL BOYNTON
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                     )     NO. 2:18-CR-00106-CKD
12                                                 )
                     Plaintiff,                    )     STIPULATION AND ORDER TO VACATE
13                                                 )     MOTION TO SUPPRESS AND
           v.                                      )     EVIDENTIARY HEARING
14                                                 )
     DANIEL BOYNTON,                               )     DATE: December 13, 2018
15                                                 )     TIME: 9:30 a.m.
                    Defendant.                     )     JUDGE: Hon. Carolyn K. Delaney
16                                                 )
                                                   )
17
18
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
19
     Special Assistant United States Attorney, ERIC CHANG, and Attorney RACHELLE
20
     BARBOUR attorney for DANIEL BOYNTON, that the Court vacate the current motion to
21
     suppress briefing schedule and evidentiary hearing date for December 13, 2018 at 9:30 a.m.
22   ///
23
     ///
24
     ///
25
     ///
26
27   ///

28

                                                   -1-
1           The Court raised a competency issue at the most recent hearing, and the parties would
2    like to resolve any competency issues prior to litigation of motions. The parties anticipate filing
3
     a new briefing schedule once that issue is resolved and the case can proceed. The next status
4
     conference is already set for November 15, 2018. Time has already been excluded until the trial
5
     date in February pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4).
6
7
8                                                   Respectfully submitted,
9
      Dated: November 1, 2018                       HEATHER E. WILLIAMS
10                                                  Federal Defender

11                                                 /s/ Rachelle Barbour
                                                   RACHELLE BARBOUR
12                                                 Attorney for Defendant
                                                   DANIEL BOYNTON
13
14    Dated: November 1, 2018                       MCGREGOR W. SCOTT
                                                    United States Attorney
15
16                                                  /s/ Rachelle Barbour for
                                                    ERIC J. CHANG
17                                                  Special Assistant U.S. Attorney
18                                                  Approved via email 11/1/2018
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                            IN THE UNITED STATES DISTRICT COURT
2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                     )     NO. 2:18-CR-00106-CKD
                                                   )
5                           Plaintiff,             )     ORDER TO VACATE MOTION TO
                                                   )     SUPPRESS AND EVIDENTIARY
6          v.                                      )     HEARING
                                                   )
7    DANIEL BOYNTON,                               )
                                                   )
8                                                  )
                           Defendant.              )
9                                                  )
10
11
            Finding good cause, the Court orders the motion to suppress and evidentiary hearing dates
12
     be vacated and affirms the status hearing for November 15, 2018 at 9:00 a.m., before the Hon.
13
     Carolyn K. Delaney.
14
15
16   Dated: November 5, 2018

17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
